EXHIBIT Separation Agreement and Plan of Distribution between: Capitol Bancorp Ltd., a Michigan corporation; and Michigan Commerce Bancorp Limited, a Michigan corporation. Dated as of , 2009 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 1.1 Definitions. 1 ARTICLE 2 REORGANIZATION; CONVEYANCE OF CERTAIN ASSETS; ASSUMPTION OF CERTAIN LIABILITIES; CERTAIN PAYMENTS; AND TRANSITION ARRANGEMENTS 11 2.1 Reorganization. 11 2.2 Conveyance of Assets; Discharge of Liabilities. 12 2.3 Ancillary Agreements. 13 2.4 Issuance of Spinco Common Stock. 13 2.5 Resignations. 14 2.6 Limitation of Liability. 14 2.7 Novation of Liabilities; Consents. 15 ARTICLE 3 THE DISTRIBUTION 16 3.1 Cooperation Prior to the Distribution. 16 3.2 Conditions Precedent to the Distribution. 16 3.3 The Distribution. 17 3.4 Fractional Shares. 18 ARTICLE 4 COVENANTS 18 4.1 Bank Accounts. 18 4.2 Guaranteed Spinco and Parent Liabilities. 19 4.3 Insurance. 20 4.4 No Hire; No Solicit. 22 4.5 Trademarks and Signage. 23 4.6 Auditors and Audits; Annual and Quarterly Financial Statements and Accounting. 23 4.7 No Restrictions on Post-Closing Competitive Activities; Corporate Opportunities. 25 4.8 Right of Offset. 27 ARTICLE 5 LITIGATION MATTERS 27 5.1 Case Allocation. 27 5.2 Litigation cooperation. 29 ARTICLE 6 INDEMNIFICATION 29 6.1 Spinco Indemnification of the Parent Group. 29 6.2 Parent Indemnification of Spinco Group. 30 6.3 Contribution. 30 i TABLE OF CONTENTS Page 6.4 Insurance and Third Party Obligations. 30 6.5 Indemnification Obligations Net of Insurance Proceeds and Other Amounts on a Net Tax Benefit Basis. 31 6.6 Notice and Payment of Claims. 31 6.7 Notice and Defense of Third Party Claims. 32 ARTICLE 7 EMPLOYEE, TAX AND ACCOUNTING MATTERS; TRANSITION SERVICES 33 7.1 Employee Matters Agreement. 33 7.2 Tax Separation Agreement. 33 7.3 Intercompany Accounts. 33 7.4 Transition Services Agreement. 34 ARTICLE 8 INFORMATION; SEPARATION OF DATA; INTEREST 34 8.1 Provision of Corporate Records. 34 8.2 Access to Information. 34 8.3 Retention of Records. 34 8.4 Confidentiality. 34 8.5 Privileged Matters. 36 8.6 Ownership of Information. 37 8.7 Separation of Data. 38 8.8 Interest. 38 ARTICLE 9 MISCELLANEOUS 38 9.1 Expenses. 38 9.2 Notices. 38 9.3 Amendment and Waiver. 39 9.4 Entire Agreement. 39 9.5 Consolidation, Merger, Etc.; Parties in Interest; Termination. 39 9.6 Further Assurances and Consents. 40 9.7 Severability. 40 9.8 Governing Law; Jurisdiction. 40 9.9 Counterparts. 41 9.10 Third Party Beneficiaries. 41 9.11 Specific Performance. 41 9.12 Limitations of Liability. 41 9.13 Force Majeure. 41 9.14 Construction. 41 9.15 Disputes. 41 ExhibitA-Employee Matters Agreement Exhibit B-Tax Separation Agreement ii TABLE OF CONTENTS Page Exhibit C-Administrative and Technology Services Agreement Exhibit D-Transitional Trademark License Agreement Exhibit E-Transition Services Agreement Schedules: Schedule 1.1(a)-Assumed Spinco Liabilities Schedule 1.1(b) -Spinco Contracts Schedule 1.1(c)-Spinco Liabilities Schedule 1.1(d)-Spinco Liabilities related to Indebtedness Schedule 2.2(f)-Conveyance of Assets Schedule2.6(b)-Limitation of Liability Schedule 4.1(a)-Spinco Bank Accounts Schedule 4.2(a)-Guaranteed Spinco Liabilities Schedule 4.2(b)-Guaranteed Parent Liabilities Schedule 5.1(a)-Spinco Actions Schedule 5.1(b)-Parent Actions Schedule 5.1(e)-Joint Actions Schedule - Intercompany Accounts Schedule 8.2-Shared Records Schedule 9.1(a)-Expenses to be paid by Spinco Schedule 9.1(b)-Expenses to be paid by Parent iii SEPARATION AGREEMENT AND PLAN OF DISTRIBUTION THIS
